Order entered December 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01228-CV

    CLEAN ENERGY AND CLEAN ENERGY FUELS CORPORATION, Appellants

                                                V.

  TRILLIUM TRANSPORTATION FUELS, LLC AND TRILLIUM USA COMPANY,
                          LLC, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-10489

                                            ORDER
       Appellants have electronically filed their brief on the merits under seal “pursuant to [the]

protective order entered September 26, 2018.” However, the protective order is not in the clerk’s

record, and the copy of the protective order appellants have tendered to the Court in support is

not signed. Accordingly, we STRIKE appellant’s brief and ORDER appellants to file an

unsealed brief no later than January 3, 2019. Alternatively, appellants may refile the sealed brief

with a signed copy of the protective order by January 3rd.


                                                      /s/    DAVID EVANS
                                                             JUSTICE